Citation Nr: 0733572	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from July 1969 to June 1973.  
His medals and decorations include a Vietnam Campaign Medal, 
a Vietnam Service Medal with One Bronze Star, and a Combat 
Action Ribbon. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Resolving doubt in the veteran's favor, bilateral hearing 
loss is due to acoustic trauma in service. 

2.  Resolving doubt in the veteran's favor, tinnitus is due 
to acoustic trauma in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2007). 

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110,  
1154, 5107; 38 C.F.R. 
§ 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed hearing loss and tinnitus.  Thus, 
the Board finds that any errors on the part of VA in 
fulfilling its duties under the VCAA with respect to this 
claim are rendered moot.


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 338 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service. 38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a) (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability, medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickman v. West, 12 Vet. App. 247, 253 (1999).

Where there is chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran maintains that he developed hearing loss and 
tinnitus as a result of acoustic trauma during military 
service.  The veteran testified at his June 2007 hearing that 
he served on the USS George K. MacKenzie during which time he 
had three nine-month tours in Vietnam.  During these tours he 
said that he was exposed to the firing of five-inch 38's at 
close range.  At that time he noticed a loud buzzing in his 
ears and he said that today he sleeps with the television on 
because of it.  Because these claims involve similar issues 
and evidence, and as similar legal principles apply, the 
Board will address them in a common discussion.

The Board notes here that the lack of any evidence that the 
veteran exhibited hearing loss and tinnitus during service is 
not fatal to his claim.  The laws and regulations do not 
require in service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet.App. 87, 89 (1992).  As noted by the 
Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385 . . . .  For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for disability 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).  Even if 
disabling loss is not demonstrated at separation, a veteran 
may establish service connection for a current hearing 
disability by submitting evidence that a current disability 
is causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

The Board notes that the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this case the threshold is met because 
the veteran's bilateral October 2004 test results meet two of 
the requirements of 38 C.F.R. § 3.385: an auditory threshold 
of 40 decibels or greater and speech recognition scores less 
than 94 percent.  He was also diagnosed with tinnitus.

The veteran's test results at separation discussed above did 
not meet any of the requirements of 38 C.F.R. § 3.385.  
Therefore, the question that must be answered in this case is 
whether the hearing loss the veteran has now is the result of 
the noise trauma he underwent while serving.  In this case, 
the veteran has earned a Combat Action Ribbon, and he 
testified that the in-service noise trauma occurred without 
the benefit of ear protection.  38 U.S.C.A. § 1154 makes it 
abundantly clear that special considerations attend the cases 
of combat veterans. Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. 
Cir. 1994).  Section 1154(b) provides as follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary. The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154 (West 2002 & Supp. 2007).

The Board finds the veteran's statements regarding exposure 
to excessive noise from military duties in service to be 
credible.  Section 1154(b) applies a reduced evidentiary 
burden which can be used to establish the incurrence of an 
event in service.

Having weighed the evidence both in support and against the 
claim of service connection for hearing loss and tinnitus, 
the Board concludes that the evidence is not against finding 
in favor of the veteran.  At the October 2004 VA examination 
the veteran reported tinnitus and bilateral hearing loss for 
around 20 years that was slowly progressive.  He had 
particular difficulty with tinnitus in quiet rooms, reported 
it as moderately severe, and described it as a constant high 
pitched ring.  The veteran reported no other significant 
recreational or occupational noise exposure besides his 
active service as a torpedoman.

Overall the audiologist could not state with any certainty 
the etiology of the veteran's current hearing loss and 
tinnitus.  However, the audiologist opined that the type of 
noise exposure reported could conceivably cause or contribute 
to hearing loss and tinnitus and that the veteran had classic 
noise-induced hearing loss.  He further felt that it was 
unusual for the veteran to have such a degree of hearing loss 
given his age and health.

Therefore, without finding error in the previous action taken 
by the RO, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and will conclude 
that service connection for hearing loss and tinnitus is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


